Mitchell, J.1
There are no merits in this appeal. The evidence showed that the defendants were partners under the style of “The Pence Opera House Company.” The contract, Exhibit A, was within the scope of the partnership business, and hence its execution on behalf of the firm within the authority of any of the partners. It shows on its face that it was intended to be the contract of the firm. It was executed in person by two of the partners, and after its execution it was, with full knowledge of its existence, ratified by all the partners by accepting plaintiff’s services performed under it. Under such circumstances, it is the contract of the firm, and binding on all the partners, regardless of the precise form of its execution. 1 Lindl. Partn. 178; Whitney v. Wyman, 101 U. S. 392.
*13Not being required to be under seal, the seals attached to the names of Bock and plaintiff may be rejected as surplusage, and the instrument treated as the parol contract of the firm. Gibson v. Warden, 14 Wall. 244; Milton v. Mosher, 7 Met. 244. Or, if it be treated as a sealed instrument, having, after its execution, been'ratified by all the partners, it becomes the deed of the firm, the same as if executed by all of them under seal. Story, Partn. § 122. There was therefore no error in admitting the contract in evidence.
Order affirmed.

 Dickinson and Vanderburgh, JJ., being absent in canvassing the vote for state officers, took no part in this case.